FILED
                             NOT FOR PUBLICATION                             MAR 24 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CHRISTOPHER GRINDLING,                          No. 09-15512

               Plaintiff - Appellant,            D.C. No. 1:05-cv-00694-DAE-
                                                 BMK
   v.

 ROY HIRAYAMA, Sgt.; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      David A. Ezra, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Christopher Grindling, a Hawaii state prisoner, appeals pro se from the

district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
action alleging constitutional violations in connection with his pre-trial detention.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Gibson v.

County of Washoe, Nev., 290 F.3d 1175, 1180 (9th Cir. 2002), and we affirm.

       The district court properly granted summary judgment on the claims against

the County because Grindling failed to raise a genuine issue of material fact as to

whether his constitutional rights were violated pursuant to a policy, practice, or

custom of the County. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978).

       The district court properly granted summary judgment on the claims against

the officers because Grindling failed to raise a genuine issue of material fact as to

whether the deputies used excessive force to restrain him. See Gibson, 290 F.3d at

1197-98 (outlining Fourth Amendment’s reasonableness test as applied to pre-trial

detainee’s excessive force claims).

       The district court did not abuse its discretion by denying Grindling’s

requests for appointment of counsel because Grindling failed to demonstrate

exceptional circumstances warranting appointment of counsel. See Terrell v.

Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting forth standard of review).

       AFFIRMED.




LA/Research                                2                                    09-15512